                           1 DYLAN P. TODD, ESQ.
                             Nevada Bar No. 10456
                           2 TODD W. BAXTER, ESQ.
                             Admitted Pro Hac Vice
                           3 McCORMICK, BARSTOW, SHEPPARD,
                             WAYTE & CARRUTH LLP
                           4 8337 West Sunset Road, Suite 350
                             Las Vegas, NV 89113
                           5 Telephone:    (702) 949-1100
                             Facsimile:    (702) 949-1101
                           6 dylan.todd@mccormickbarstow.com
                             renee.maxfield@mccormickbarstow.com
                           7 todd.baxter@mccormickbarstow.com

                           8 ERON Z. CANNON
                             Nevada Bar No. 8013
                           9 FAIN ANDERSON VANDERHOEF
                             ROSENDAHL O’HALLORAN SPILLANE PLLC
                          10 701 5th Avenue #4750
                             Seattle, Washington 98104
                          11 Telephone: (206) 749-0094
                             Facsimile: (206) 749-0194
                          12 eron@favros.com

                          13 Attorneys for Plaintiffs/Counterdefendants

                          14                              UNITED STATES DISTRICT COURT
                          15                                    DISTRICT OF NEVADA
                          16 ALLSTATE INSURANCE COMPANY,                  CASE NO.       2:15-cv-2265-MMD-CWH
                             ALLSTATE PROPERTY & CASUALTY
                          17 INSURANCE COMPANY, ALLSTATE
                             INDEMNITY COMPANY, and ALLSTATE
                          18 FIRE & CASUALTY INSURANCE
                             COMPANY,
                          19
                                          Plaintiffs,                     STIPULATION FOR EXTENSION OF
                          20                                              TIME FOR PLAINTIFFS TO FILE
                                   v.                                     REPLIES TO:
                          21                                              (1) DEFENDANTS’ RESPONSE [ECF NO.
                             MARJORIE BELSKY, MD; MARIO                   366] TO PLAINTIFFS’ MOTION TO
                          22 TARQUINO, MD; MARJORIE BELSKY,               COMPEL [ECF NO. 342] AND;
                             MD, INC., doing business as INTEGRATED       (2) NEVADA STATE BOARD OF
                          23 PAIN SPECIALISTS; and MARIO                  MEDICAL EXAMINERS’ OPPOSITION
                             TARQUINO, MD, INC., DOES 1-100, and          [ECF NO. 372]TO PLAINTIFFS’ MOTION
                          24 ROES 101-200,                                TO COMPEL [ECF NO. 342]
                          25                Defendants.

                          26 AND RELATED CLAIMS

                          27

                          28                                                                    2:15-cv-2265-MMD-CWH
MCCORMICK, BARSTOW,                      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFFS TO FILE REPLIES
 SHEPPARD, W AYTE &
   CARRUTH LLP
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113
                           1          Plaintiffs/Counterdefendants     ALLSTATE        INSURANCE         COMPANY,         ALLSTATE

                           2 PROPERTY & CASUALTY INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY,

                           3 and ALLSTATE FIRE & CASUALTY COMPANY (collectively referred to as the “Allstate Parties”);

                           4 Defendants/Counterclaimants MARJORIE BELSKY, MD; MARIO TARQUINO, MD; MARJORIE

                           5 BELSKY, MD, INC., doing business as INTEGRATED PAIN SPECIALISTS; and MARIO

                           6 TARQUINO, MD, INC., (collectively referred to as the “Belsky/Tarquino Parties”); and NON-

                           7 PARTY NEVADA STATE BOARD OF MEDICAL EXAMINERS, by and through their respective

                           8 counsel of record, hereby stipulate and agree as follows:

                           9          1.      On August 27, 2018, Plaintiffs’ filed their Motion to Compel Production of Documents

                          10 Pursuant to FRCP 45 Subpoena to Nevada State Board of Medical Examiners [ECF No. 342].

                          11          2.      Defendants filed their Response [ECF No. 366] and Countermotion for Protective

                          12 Order [ECF No. 367] on September 21, 2018.

                          13          3.      Non-Party Nevada State Board of Medical Examiners filed their Motion to Quash

                          14 Subpoena, or Alternatively, Motion for Protective Order [ECF No. 364] on September 21, 2018 and

                          15 its Opposition to Plaintiffs’ Motion to Compel [ECF No. 372] on September 24, 2018.

                          16          3.      The Allstate Parties presently have until September 28, 2018 to file their Reply to

                          17 Defendants’ Response, and have until October 1, 2018 to file their Reply to Non-Party Nevada State

                          18 Board of Medical Examiners Opposition.

                          19          3.      Pursuant to an agreement of the parties, the Allstate Parties will now have until October

                          20 5, 2018 to file their Replies in Support of their Motion to Compel.

                          21          4.      This is the first stipulation for an extension of time to file replies to these Responses.

                          22 This stipulation is made in good faith and not to delay the proceedings.

                          23          IT IS SO STIPULATED.

                          24 ///

                          25 ///

                          26 ///

                          27 ///

                          28 ///
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                            2                       2:15-cv-2265-MMD-CWH
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                    STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFFS TO FILE REPLIES
                           1 Dated: September 28, 2018.                Dated: September 28, 2018.

                           2 McCORMICK, BARSTOW, SHEPPARD,             BAILEY KENNEDY
                             WAYTE & CARRUTH LLP
                           3

                           4
                               By /s/ Dylan P. Todd                    By: /s/ Joshua P. Gilmore
                           5      DYLAN P. TODD, ESQ.                     JOSEPH A. LIEBMAN, ESQ.
                                  Nevada Bar No. 10456                    Nevada Bar No. 10125
                           6      8337 West Sunset Road, Suite 350        JOSHUA P. GILMORE, ESQ.
                                  Las Vegas, NV 89113                     Nevada Bar No. 11576
                           7      Attorneys for Plaintiffs/               8984 Spanish Ridge Avenue
                                  Counterdefendants                       Las Vegas, Nevada 89148
                           8
                                                                          Attorneys for Defendants/Counterclaimants
                           9 Dated: September 28, 2018.

                          10 NEVADA STATE BOARD OF MEDICAL
                             EXAMINERS
                          11

                          12
                             By_/s/ Robert Kilroy__________________
                          13   Robert Kilroy, Esq.
                               9600 Gateway Drive
                          14   Reno, NV 89521
                               775-324-9349
                          15   Attorney for Non-Party
                          16
                                                                      ORDER
                          17
                                     IT IS SO ORDERED.
                          18                                 October
                                                 3 day of __________________,
                                     DATED this ___                           2018.
                          19

                          20
                                                                           __________________________________
                          21                                               UNITED STATES MAGISTRATE JUDGE

                          22

                          23

                          24

                          25

                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                          3                       2:15-cv-2265-MMD-CWH
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                  STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFFS TO FILE REPLIES
                           1                                           CERTIFICATE OF SERVICE
                           2            I hereby certify that on this 28th day of September, 2018, a true and correct copy of

                           3 STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFFS TO FILE REPLIES TO: (1)

                           4 DEFENDANTS’ RESPONSE [ECF NO. 366] TO PLAINTIFFS’ MOTION TO COMPEL [ECF

                           5 NO. 342] AND; (2) NEVADA STATE BOARD OF MEDICAL EXAMINERS’ OPPOSITION

                           6 [ECF NO. 372]TO PLAINTIFFS’ MOTION TO COMPEL [ECF NO. 342] was served via the

                           7 United States District Court CM/ECF system on all parties or persons requiring notice.

                           8
                               Dennis Kennedy, Esq.                                 Robert Kilroy, Esq.
                           9 Joseph A. Liebman, Esq.                                General Counsel
                               Joshua Gilmore, Esq.                                 Nevada State Board of Medical Examiners
                          10 BAILEY KENNEDY                                         9600 Gateway Drive
                               8984 Spanish Ridge Avenue                            Reno, NV 89521
                          11 Las Vegas, NV 89148                                    775-324-9349
                               (702) 562-8820 Tel                                   rkilroy@medboard.nv.gov
                          12 (702) 562-8821 Fax
                               jgilmore@baileykennedy.com
                          13 and
                               Peter S Christiansen, Esq.
                          14 R. Todd Terry, Esq.
                               Kendelee L. Works, Esq.
                          15 Whitney J. Barrett, Esq.
                               Keely A. Perdue, Esq.
                          16 CHRISTIANSEN LAW OFFICES
                               810 S. Casino Center Blvd., Suite 104
                          17 Las Vegas, NV 89101
                               (702) 240-7979
                          18 (866) 412-6992 fax
                               Pete@christiansenlaw.com
                          19 tterry@christiansenlaw.com
                               kworks@christiansenlaw.com
                          20 wbarrett@christiansenlaw.com
                               keely@christiansenlaw.com
                          21

                          22

                          23                                                By /s/ Tricia A. Dorner
                                                                               Tricia Dorner, an Employee of
                          24                                                   MCCORMICK,           BARSTOW,           SHEPPARD,
                                                                               WAYTE & CARRUTH LLP
                          25

                          26

                          27   03246-01560 5367557.1

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                              4                       2:15-cv-2265-MMD-CWH
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFFS TO FILE REPLIES
